IGAMBIT INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, DECEMBER 31, Restated Restated ASSETS Current assets Cash $ $ Accounts receivable Prepaid expenses Notes receivable - stockholders Notes receivable Assets from discontinued operations Total current assets Property and equipment, net Other assets Goodwill Deposits Assets from discontinued operations Total other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Note payable - related party Loans payable - stockholders Total current liabilities Stockholders' equity Common stock, $.001 par value; authorized - 75,000,000 shares; issued and outstanding - 23,954,056 shares Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ -1- F16 IGAMBIT INC. CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS NINE MONTHS ENDED ENDED SEPTEMBER 30, SEPTEMBER 30, Restated Restated Sales $ Cost of sales Gross profit Operating expenses General and administrative expenses Loss from operations ) Other income Miscellaneous income Interest income Total other income Loss from continuing operations before income tax benefit ) Income tax expense (benefit) Loss from continuing operations ) Discontinued operations Income from discontinued operations Provision for income taxes Income from discontinued operations, net of taxes Net income $ Basic and fully diluted earnings (loss) per common share: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations, net of tax $ Net earnings per common share $ Weighted average common shares outstanding F17 IGAMBIT INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Additional Common stock Paid-in Accumulated Shares Amount Capital Deficit Totals Balances, December 31, 2008 $ $ $ ) $ Compensation for vested stock options Compensation for vested warrants Common stock issued in consideration of cashless exercise of options, valued at $.01 per share Assets of acquired business Common stock issued in business acquisition Stock options granted for acquired business resulting in goodwill Net income Balances, December 31, 2009 (Restated) ) Compensation for vested stock options Net income Balances, September 30, 2010 (Restated) $ $ $ ) $ F18 IGAMBIT INC. CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, Restated Restated CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used by operating activities Income from discontinued operations ) ) Depreciation Stock-based compensation expense Increase (Decrease) in cash flows as a result of changes in asset and liability account balances: Accounts receivable ) Prepaid expenses ) ) Accounts payable ) Net cash used by continuing operating activities ) ) Net cash used by discontinued operating activities ) ) NET CASH USED BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) Increase in notes receivable ) Increase in deposits ) Payments received from loans to stockholders Net cash (used) provided by continuing investing activities ) Net cash provided by discontinued investing activities NET CASH PROVIDED BY INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES: Increase in loans payable to related party Net cash provided by continuing financing activities Net cash provided by discontinued financing activities NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH CASH - BEGINNING OF PERIOD CASH - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Income taxes Non-cash investing and financing activities: Cashless exercise of common stock options $ $ Stock-based compensation expense -4- F19 Note 1 - Organization and Basis of Presentation The consolidated financial statements presented are those of iGambit Inc., (the “Company”) and its wholly-owned subsidiary, Gotham Innovation Lab Inc. (“Gotham”). The Company was incorporated under the laws of the State of Delaware on April 13, 2000. The Company was originally incorporated as Compusations Inc. under the laws of the State of New York on October 2, 1996.The Company changed its name to BigVault.com Inc. upon changing its state of domicile on April 13, 2000.The Company changed its name again to bigVault Storage Technologies Inc. on December 22, 2000 before changing to iGambit Inc. on July 18, 2006.Gotham was incorporated under the laws of the state of New York on September 23, 2009. In the opinion of management, the accompanying interim financial statements reflect all adjustments (consisting of normal recurring accruals) necessary to present fairly the financial position and the results of operations and cash flows for the interim periods presented. The results of operations for these interim periods are not necessarily indicative of the results to be expected for the year ending December 31, 2010. Business Acquisition The Company acquired 200 no par value common shares of Gotham for $100.Subsequent to the acquisition of the Company’s newly formed subsidiary, Gotham, on October 1, 2009 Gotham acquired all of the assets and business operations of Jekyll Island Ventures Inc. doing business as Gotham Photo Company (“Jekyll”) for 500,000 shares of the Company’s common stock at a value of $.10 per share, and for 1,500,000 options to purchase the Company’s common stock over a three year period at a value of $.09 per share.Jekyll is a developer of web based software solutions for the real estate industry in the areas of marketing real estate.Subsequent to the acquisition, Jekyll dissolved and distributed its shares of the Company’s common stock to the shareholders of Jekyll.Gotham maintained Jekyll’s d/b/a name of Gotham Photo Company.The assets acquired from Jekyll are as follows: Cash $ Accounts receivable Fixed assets $ Following is a presentation of pro forma balance sheets and statements of operations for the nine months ended September 30, 2009 and for the year ended December 31, 2008, and the pro forma statements of operations for the year ended December 31, 2009: Nine months ended September 30, 2009: Pro Forma Balance Sheets iGambit Jekyll Combined Current assets $ $ $ Fixed assets Other assets Total assets Current liabilities Long-term liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ $ Pro Forma Statements of Operations iGambit Jekyll Combined Revenue $ $ $ Cost of sales Gross profit General and administrative expenses Loss from operations ) ) ) Other income Income tax benefit Loss from continuing operations ) ) ) Income from discontinued operations Net income (loss) $ $ ) $ F20 Year ended December 31, 2008: Pro Forma Balance Sheets iGambit Jekyll Combined Current assets $ $ $ Fixed assets Other assets Total assets Current liabilities Long-term liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ $ Pro Forma Statements of Operations iGambit Jekyll Combined Revenue $ $ $ Cost of sales Gross profit General and administrative expenses (Loss) income from operations ) ) Other income Income tax benefit (Loss) income from continuing operations ) ) Income from discontinued operations Net income $ $ $ Year ended December 31, 2009: Pro Forma Statements of Operations iGambit Jekyll Combined Revenue $ $ $ Cost of sales Gross profit General and administrative expenses Loss from operations ) ) ) Other income Income tax benefit Loss from continuing operations ) ) ) Income from discontinued operations Net income (loss) $ $ ) $ Merger Transaction On December 19, 2005, the Company executed a certificate of merger whereby BigVault Inc. (a Nevada corporation) merged into the Company leaving the Company as the surviving corporation.Pursuant to the certificate of merger, each share of Big Vault Inc.’s common stock issued and outstanding was converted to one share of the Company’s common stock. Note 2 – Discontinued Operations Sale of Business On February 28, 2006, the Company entered into an asset purchase agreement with Digi-Data Corporation (“Digi-Data”), whereby Digi-Data acquired the Company’s assets and its online digital vaulting business operations in exchange for $1,500,000, which was deposited into an escrow account for payment of the Company’s outstanding liabilities.In addition, as part of the sales agreement, the Company receives payments from Digi-Data based on 10% of the net vaulting revenue payable quarterly over five years.The Company is also entitled to an additional 5% of the increase in net vaulting revenue over the prior year’s revenue.These adjustments to the sales price are included in the discontinued operations line of the statements of income. F21 The assets and liabilities of the discontinued operations are presented in the balance sheets under the captions “Assets of discontinued operations” and “Liabilities of discontinued operations.” The underlying assets and liabilities of the discontinued operations for the years ended December 31 are as follows: ASSETS Current: Accounts receivable $ $ Deferred income taxes Noncurrent: Restricted cash Deferred income taxes Assets of discontinued operations $ $ LIABILITIES Noncurrent: Prepaid contingency $ $ Deferred compensation Liabilities of discontinued operations $ $ Accounts Receivable Accounts receivable includes 50% of contingency payments earned for the previous quarter. Restricted Cash An escrow account was established in connection with the sale of business to Digi-Data to hold funds for contingent liabilities.Under the terms of the sale, 25% of the quarterly contingency payments are deposited into the escrow account for a period of three years.Also under the terms of the sale, 50% of the balance of the escrow funds held will be released after three years, and the remaining balance released after two more years.The escrow account balance of $151,543 was released to the Company on September 29, 2010.The escrow account balance was $150,985 at December 31, 2009. Prepaid Contingency Prepaid contingency includes cash and expenses advanced by Digi-Data prior to the sale.The balance is being repaid with 25% of quarterly contingency payments earned and received by the Company from Digi-Data.The prepaid contingency balance was fully repaid as of December 31, 2009. Deferred Compensation The Company was indebted to two former officers for unpaid compensation totaling $350,000 at December 31, 2008.The officers received advances against the deferred compensation totaling $198,281 as of December 31, 2008.In 2009, compensation was fully repaid to the former officers who subsequently repaid the advances against the deferred compensation. Note 3 – Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Gotham Innovation Lab, Inc.All significant intercompany accounts and transactions have been eliminated. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reporting amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. Fair Value of Financial Instruments For certain of the Company’s financial instruments, including cash and cash equivalents, accounts receivable, accounts payable, and amounts due to related parties, the carrying amounts approximate fair value due to their short maturities. Revenue Recognition Contingency payment income is recognized quarterly from a percentage of Digi-Data’s vaulting service revenue, and is included in discontinued operations. The Company’s revenues from continuing operations consists of revenues primarily from sales of products and services rendered to real estate brokers.Revenues are recognized upon delivery of the products or services. Cash and Cash Equivalents For purposes of reporting cash flows, cash and cash equivalents include checking and money market accounts and any highly liquid debt instruments purchased with a maturity of three months or less. F22 Accounts Receivable The Company analyzes the collectability of accounts receivable each accounting period and adjusts its allowance for doubtful accounts accordingly. A considerable amount of judgment is required in assessing the realization of accounts receivables, including the current creditworthiness of each customer, current and historical collection history and the related aging of past due balances. The Company evaluates specific accounts when it becomes aware of information indicating that a customer may not be able to meet its financial obligations due to deterioration of its financial condition, lower credit ratings, bankruptcy or other factors affecting the ability to render payment. As of December 31, 2009, the Company has charged $65,000 of bad debts to operations for uncollectible accounts.The Company has charged $6,803 of bad debts to operations for the nine months ended September 30, 2010. Property and equipment and depreciation Property and equipment are stated at cost.Depreciation for both financial reporting and income tax purposes is computed using combinations of the straight line and accelerated methods over the estimated lives of the respective assets.During the nine months ended September 30, 2010, the Company purchased computer equipment totaling $4,158. Computer equipment is depreciated over 5 years.Maintenance and repairs are charged to expense when incurred.When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts and any gain or loss is credited or charged to income. Depreciation expense of $894 and $447 was charged to operations for the nine months ended September 30, 2010 and 2009, respectively. Goodwill Goodwill represents the fair market value of the common shares issued and common stock options granted by the Company for the acquisition of Jekyll by the Company’s subsidiary, Gotham.In accordance with ASC Topic No. 350 “Intangibles – Goodwill and Other”), the goodwill is not being amortized, but instead will be subject to an annual assessment of impairment by applying a fair-value based test, and will be reviewed more frequently if current events and circumstances indicate a possible impairment. An impairment loss is charged to expense in the period identified. If indicators of impairment are present and future cash flows are not expected to be sufficient to recover the asset’s carrying amount, an impairment loss is charged to expense in the period identified. A lack of projected future operating results from Gotham’s operations may cause impairment.As Gotham’s marketing plan and expected core business is expected to commence later in 2010, it is too early for management to evaluate whether goodwill has been impaired.No impairment was recorded during the nine months ended September 30, 2010. Stock-Based Compensation The Company accounts for its stock-based employee compensation plan in accordance with ASC Topic No. 718-20, Awards Classified as Equity, which requires the measurement of compensation expense for all share-based compensation granted to employees and non-employee directors at fair value on the date of grant and recognition of compensation expense over the related service period for awards expected to vest.The Company uses the Black-Scholes option valuation model to estimate the fair value of its stock options and warrants. The Black-Scholes option valuation model requires the input of highly subjective assumptions including the expected stock price volatility of the Company’s common stock.Changes in these subjective input assumptions can materially affect the fair value estimate of the Company’s stock options and warrants. Income Taxes The Company accounts for income taxes using the asset and liability method in accordance with ASC Topic No. 740, Income Taxes. Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities, and are measured using the enacted tax rates and laws that are expected to be in effect when the differences are expected to reverse. The Company applies the provisions of ASC Topic No. 740 for the financial statement recognition, measurement and disclosure of uncertain tax positions recognized in the Company’s financial statements. In accordance with this provision, tax positions must meet a more-likely-than-not recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position. Note 4 – Restatement to Prior Consolidated Financial Statements On October 26, 2010, the Company’s Audit/Corporate Governance Committee determined that the previously issued audited consolidated financial statements for the year ended December 31, 2009 (contained in the Company’s Annual Report on Form 10-K filed June 15, 2010, and subsequently amended by Amendment No. 1 to the Annual Report on Form 10-K filed on September 13, 2010) and the previously issued unaudited consolidated financial statements for the quarters ended March 31, 2010 and June 30, 2010 (contained in the Company’s Quarterly Reports on Form 10-Q filed, respectively, on June 17, 2010 (Amendment No. 1 to The Quarterly Report for March 31, 2010 on Form 10-Q filed on September 13, 2010) and August 16, 2010) should be revised. The restatements to these consolidated financial statements reflect the appropriate income tax provision, goodwill, compensation from vested warrants, and reclassifications in the statements of cash flows. For the year ended December 31, 2009, the Company determined that a schedule M-1 deduction for payments of deferred compensation was not claimed on the 2009 corporate tax return, resulting in an overstated income tax accrual aggregating $107,559.The December 31, 2009 Form 10-K/A properly reflects this item. The net impact on this item increased net income by $107,559. This item also increased prepaid expenses for the overpaid taxes by $107,559 for the three months ended March 31, 2010 and for the six months ended June 30, 2010.The Company also determined that its reporting of the Gotham acquisition resulted in an overstatement of goodwill and additional paid-in capital of $73,974.The net impact of this item decreased goodwill and additional paid-in capital by $73,974.The March 31, 2010 and June 30, 2010 goodwill and additional paid-in capital balances were restated accordingly. For the year ended December 31, 2009, the Company determined that compensation expense for 2,250,000 stock warrants granted on May 26, 2009 was overstated as a result of overvaluing the warrants.The December 31, 2009 Form 10-K/A properly reflects this item. The net impact on this item increased net income and decreased additional paid-in capital by $51,970. The Company determined that payment for unpaid compensation was incorrectly classified as a financing activity.The December 31, 2009 and September 30, 2009 statements of cash flows were restated to reflect the proper classification of the payment for unpaid compensation as an operating activity.The Company determined that part of the cash received from discontinued operations of Digi-Data classified as operating activities should have been classified as investing activities.The December 31, 2009 and 2008 and the September 30, 2010 and 2009 statements of cash flows were restated to reflect the proper classification of cash received from discontinued operations of Digi-Data. F23 The following table presents the previously reported and the restated amounts included in the restatements: Previously Restated as Reported as of of December 31, Effect of December 31, Restatement Changes to Consolidated Balance Sheet Goodwill $ $ $ Accounts payable $ $ $ Additional paid-in capital $ $ $ Accumulated deficit $ $ $ Changes to Consolidated Statement of Income General and administrative expenses $ $ $ Income tax benefit - continuing operations $ $ $ Tax provision - discontinued operations $ $ $ Net income $ $ $ Changes to Consolidated Statement of Cash Flows Net cash used by discontinued financing activities $ $ $ Net cash provided (used) by discontinued operating activities $ $ $ Net cash provided by discontinued investing activities $ $ $ Previously Restated as Reported as of of December 31, Effect of December 31, Restatement Changes to Consolidated Statement of Cash Flows Net cash used by discontinued financing activities $ ) $ $
